Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 1 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 2 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 3 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 4 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 5 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 6 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 7 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 8 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 9 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 10 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 11 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 12 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 13 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 14 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 15 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 16 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 17 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 18 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 19 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 20 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 21 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 22 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 23 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 24 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 25 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 26 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 27 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 28 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 29 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 30 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 31 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 32 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 33 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 34 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 35 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 36 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 37 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 38 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 39 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 40 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 41 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 42 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 43 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 44 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 45 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 46 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 47 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 48 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 49 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 50 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 51 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 52 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 53 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 54 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 55 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 56 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 57 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 58 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 59 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 60 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 61 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 62 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 63 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 64 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 65 of 66
Case 12-31051   Doc 193   Filed 05/10/21 Entered 05/10/21 13:27:16   Desc Main
                          Document      Page 66 of 66
